DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 					Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered  and are persuasive due to the newly added amendment.  The rejection of claims 1-4 , 9-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bippus et al (US 2016/0225169) in view of Liang et al (US 2016/0055658) has been withdrawn. As per applicant argument regarding claim 17, applicant argument is not persuasive since Bippus that teaches spatially variant hyperparameter based on a quantity of noise in the image where Bippus teaches in paragraph [006-007] receiving projection data acquired of a volume along a scan direction.  Additionally the computing of the regularization parameter is a function of noise behavior or noise level in that part of the projection data that is reconstructable for said image point ( paragraph [0010] and a suitable iterative statistical reconstruction algorithm incorporates a noise model; paragraph [0037-0038]). Additionally, Bippus teaches the adapted regularization parameter B allows achieving approximately uniform local noise (see paragraph [0079] the so called “regularization parameter “is the quantity of noise level in the image. Moreover, the iterative image reconstruction is formulated with a cost function with a data fidelity term and a regularization or penalty term wherein 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bippus et al (US 2016/0225169) in view of Liang et al (US 2016/0055658).
As to claim 17, Bippus et al teaches the method for generating an image using a tomographic imaging system, the method comprising:
 a) receiving an initial image acquired from a subject using the tomographic imaging system and generating a spatially variant hyper-parameter based on quantity of noise in the initial image (paragraph [006-007] receiving projection data acquired of a volume along a scan direction. One or more image points of said volume reconstructable, in an iterative reconstruction operation, from at least a part of said projection data; and as a function of a position in a volume reconstructed in a previous iteration or otherwise reconstructed, computing a regularization parameter for an image point at said position for a next iteration in said iterative reconstruction operation paragraph [0035-0036] ,[0077]that teaches a reconstructor 116 reconstructs the projection data to generate a volumetric image data indicative of the object or subject) based on a quantity of noise in the initial image ( the adapted regularization parameter B allows achieving approximately uniform local noise (see paragraph [0079] the so called “regularization parameter “is the quantity of noise level in the image ; paragraph [0038]; [0077-0079]);
 b) performing, using the initial image and a cost function model, a penalty calculation based on the spatially variant hyper-parameter( ( iterative image reconstruction with regularization is formulated through a cost function with a data fidelity term and a regularization or penalty term wherein the fidelity term compares the forward projected image with the measured projections and the regularization term is multiplied by a specially variant regularization parameter p (spatially variant hyper parameter, paragraph [0035-0036]- [0041],[0077]); 
c) generating an updated image using the penalty calculation ( reconstructor 116 utilizes an iterative reconstruction algorithm with regularization to update the initial image; figure 1, paragraph [0036]); and 

However, Liang et al teaches operating a CT scanning device that includes acquiring, by the CT scanning device, a plurality of images of an object; obtaining an initial image .mu.sup.0 from the plurality of images; performing a calculation of NonLocal (NL) weight utilizing a current image estimation .mu.sup.m and registered prior image .mu.sub.prior.sup.reg; performing a Successive Over-Relaxation (SOR) optimization to yield a new image estimation .mu..sup.m+1, with an intensity of the new image estimation .mu.sup.m+1 equal or greater than zero; performing a cycle update that repeats the obtaining of the initial image, the performing of the NL weight calculation, and the SOR optimization; generating an image of the object utilizing the new image estimation obtained from the SOR optimization; and outputting a resultant image when a stop criterion is met (paragraph [0013]). It would have been obvious to one skilled in the art before filing the claimed invention to repeat the steps until a stop criterion is met in Bippus algorithm in order to optimize the associative objective function and to improve current low-dose image quality. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-16 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Bippus et al teaches the method for generating an image using a tomographic imaging system (paragraph [0035]), the method comprising: 
a) receiving an initial image acquired from a subject using the tomographic imaging system          (reconstructor 116 receives projection data acquired of a volume along a scan direction of a subject for CT reconstruction that represents an initial image; abstract; figure 1); 
b) performing, using the initial image and a cost function model, a penalty calculation based on a spatially variant hyper-parameter ( iterative image reconstruction with regularization is formulated through a cost function with a data fidelity term and a regularization or penalty term wherein the fidelity term compares the forward projected image with the measured projections and the regularization term is multiplied by a specially variant regularization parameter p (spatially variant hyper parameter, paragraph [0035-0036- [0041],[0077]); 
c) generating an updated image using the penalty calculation (reconstructor 116 utilizes an iterative reconstruction algorithm with regularization to update the initial image; figure 1, paragraph [0036]); and
 d) generating a finalized image by iteratively repeating steps b) and c) until a criteria is met ((reconstructor 116 performs the iterative reconstruction algorithm until stopping criteria is satisfied, which yields a final updated image; figure 1;paragraph [0038-0034]). 
Liang et al teaches operating a CT scanning device that includes acquiring, by the CT scanning device, a plurality of images of an object; obtaining an initial image .mu..sup.0 from the plurality of images; performing a calculation of NonLocal (NL) weight utilizing a current image estimation .mu..sup.m and registered prior image .mu..sub.prior.sup.reg; performing a Successive Over-Relaxation (SOR) optimization to yield a new image estimation .mu..sup.m+1, with an intensity of the new image estimation .mu..sup.m+1 equal or greater than zero; performing a cycle update that repeats the obtaining of the initial image, the performing of the NL weight calculation, and the SOR optimization; generating 

    PNG
    media_image1.png
    176
    795
    media_image1.png
    Greyscale

However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 6 and 10 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664